Citation Nr: 0715862	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-28 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disorder 
diagnosed as xerosis secondary to atopic dermatitis.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for a brain tumor.

5.  Entitlement to service connection for muscle pain, to 
include as due to an undiagnosed illness.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the United States Army Reserve 
from 1988 to 2005, including unverified periods of active 
duty, active duty for training and inactive duty for 
training.  He apparently served an initial period of active 
duty for training from July 1988 to February 1989.  He also 
served on active duty from January 1991 to October 1991, 
including approximately eight months in Southwest Asia.  It 
also appears that he was called to active duty for service in 
Bosnia at the end of 2000.  The appellant was assigned to the 
retired reserve in June 2005.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The appellant's claim for service connection for headaches, 
to include as due to an undiagnosed illness, was denied in an 
August 1997 rating decision.  That August 1997 rating 
decision represents the last final action on the merits.  
Glynn v. Brown, 6 Vet. App. 523 (1994).  This rating decision 
also represents the last final decision on any basis as to 
the issue of service connection for headaches, to include as 
due to an undiagnosed illness.  Evans v. Brown, 9 Vet. App. 
273 (1996).  Therefore, the headache issue on appeal is as 
listed on the title page.

The RO did not treat the current claim for service connection 
for headaches, to include as due to an undiagnosed illness, 
as one that had been previously denied.  Nonetheless, a 
comprehensive discussion of the question of new and material 
evidence must be undertaken in order to put the hearing loss 
issue in the proper legal posture.  See Barnett v. Brown, 8 
Vet. App. 1 (1995).  As the RO did not expressly analyze the 
headache issue in terms of the need for new and material 
evidence, the Board is required to initially determine 
whether the claimant would be prejudiced by the Board's 
considering subissues and arguments or applying statutes, 
regulations, or judicial analyses which may have not been 
considered by the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that appellant would be prejudiced 
by the Board's consideration of such subissues and additional 
regulations and therefore that issue will be remanded for 
additional development as directed below.

The appellant submitted additional medical records pertaining 
to his lumbar spine in November 2005, and March 2006; these 
records are dated in June 2005, and November 2005.  The 
appellant's representative waived review of the later 
evidence by the agency of original jurisdiction in a written 
statement submitted in March 2006, and therefore referral to 
the RO of evidence received directly by the Board March 2006 
is not required.  38 C.F.R. § 20.1304.  The appellant, 
however, did not provide a waiver for the evidence submitted 
in November 2005.  Nevertheless, because the issue to which 
the evidence relates is being remanded, the RO will have the 
opportunity to consider the evidence submitted after the 
Statement of the Case (SOC) was issued in May 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The appellant is seeking to reopen his claim of entitlement 
to service connection for headaches, to include as due to an 
undiagnosed illness.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information needed to reopen the 
claim and notifying the claimant of the evidence and 
information needed to establish entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  As no such notice 
has been provided to the veteran, his new and material 
evidence claim for service connection for headaches, to 
include as due to an undiagnosed illness, must be remanded.

This is a case in which not all of the appellant's service 
medical records are in evidence.  The service entrance and 
separation examinations associated with the appellant's 
deployment to Bosnia in 2000 are not in evidence, nor is the 
report of any medical examination conducted after October 
1996.  Furthermore, only one of the appellant's DD Forms 214 
is evidence and his service dates have not been verified.  

Although a claimant has the burden of submitting evidence in 
support of the claim, where that evidence is in the control 
of the Federal Government, VA is responsible for seeing that 
it is provided.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This applies to the appellant's service medical 
records from both the United States Army and the United 
States Army Reserves.  

The Board therefore expressly directs the AMC/RO to verify 
the type and dates of service for the appellant for his 
periods of active duty, active duty for training and inactive 
duty for training from 1988 to 2005.  The AMC/RO must also 
obtain all service medical records relating to the 
appellant's service from 1988 to 2005 not already of record.

Review of the evidence of record reveals that the appellant 
reported to the August 2003 neurology VA examiner that he had 
been hospitalized in a VA facility in 1991, and in 1995, for 
treatment of his headaches. The associated records have not 
been obtained or associated with the claims file.  In 
addition, the records pertaining to the appellant's private 
treatment for the claimed brain tumor and the claimed back 
condition have not been obtained and associated with the 
claims file.  

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private and VA treatment records 
should be obtained and associated with the claims file.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has apparently concluded that there is 
clear and unmistakable evidence that hypertension preexisted 
the appellant's entry into the Army Reserve in 1988.  
However, the RO has not also determined whether, if the 
appellant's hypertension did preexist service, there is clear 
and unmistakable evidence that the pre-existing high blood 
pressure condition was not aggravated to a permanent degree 
in service beyond that which would be due to the natural 
progression of the condition.  The RO never obtained a 
medical opinion on these questions.  The duty to assist also 
requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Readjudication on remand should 
reflect consideration of this theory, as well as all other 
applicable theories.

Finally, as the medical opinions of record were based on 
incomplete medical records, they are of little or no 
probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each one of his claims, and 
of what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
the headaches new and material evidence 
claim on appeal as well as the evidence 
and information that is necessary to 
establish his entitlement to the 
underlying claim for the benefits sought 
by the appellant.  He should also be told 
to provide any evidence in his possession 
pertinent to the headaches claim.  
38 C.F.R. § 3.159 (2006).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for headaches, to include as 
due to an undiagnosed illness.

3.  The AMC/RO should verify the dates of 
the veteran's active duty, active duty 
for training and inactive duty for 
training from 1988 to 2005, and take all 
appropriate steps to secure the service 
medical and personnel records or 
alternative records.  The RO should 
search, at NPRC or other sources such as 
the appellant's Reserve unit or AR-
PERSCOM, for the veteran's service 
medical and personnel records.  The 
veteran should be specifically told of 
the possible sources of information or 
evidence that may be helpful to his 
claims of service connection.  Any 
evidence obtained should be associated 
with the claims file.  If there are no 
records, documentation used in making 
that determination should be set forth in 
the claims file.

4.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed conditions 
since 1988, and secure all available 
relevant reports not already of record 
from those sources.  In particular, the 
AMC/RO should obtain the records from the 
appellant's 2002 treatment at the 
Hospital San Pablo in Bayamon and the 
records from Drs. Eric Carro-Figueroa, 
Justino Betancourt and William Micheo.  
To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results and be given opportunity to 
secure the records.

5.  All pertinent VA treatment records 
for the appellant dated from 1988 to the 
present not already of record should be 
identified and obtained.  In particular, 
the records from hospitalizations in 
1991, and 1995, must be identified and 
obtained.  These records should be 
associated with the claims file.

6.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

7.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

8.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including direct service 
connection, presumptive service 
connection, undiagnosed illnesses and 
Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003).  If it is determined that 
new and material evidence has been 
submitted to reopen the headaches claim 
in question, the AMC/RO should consider 
arranging for an appropriate VA medical 
examination.  

9.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to each 
one of the various issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




